McKee, J., concurring:
Books of science or art are prima facie evidence of facts of general notoriety and interest. But the Court below erred in *594permitting the District Attorney, against the objection of the defendant’s counsel, to read to the jury extracts, “ commenting upon and treating of the subject of insanity,” from a book which was not proved to be a recognized or scientific work, or standard authority—was not offered in evidence in the case, nor'made part of the testimony of any of the witnesses examined; and on that ground, I concur in the judgment of reversal.